Citation Nr: 0008997	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of the assigned rating for the 
veteran's service-connected residuals of fractured right 
fifth metacarpal (major), from 10 percent to noncompensable, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
September 1995.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A review of the claims file reveals the veteran, on her VA 
Form 9 substantive appeal, which was received in September 
1998, indicated her desire for a Travel Board Hearing at the 
RO.  With that form, she also returned a VA form which 
indicated she desired a hearing with a Hearing Officer at the 
Cleveland RO.  That form also noted the veteran understood 
this was not a hearing before a member of the Board, and that 
she could still request a Board hearing until 90 days 
following notice from the RO that her appeal had been sent to 
the Board.

The veteran was afforded a hearing before a Hearing Office at 
the Cleveland RO in December 1998.  A transcript of that 
hearing is of record.  A July 7, 1999 letter was sent to the 
veteran by the RO, which advised her that a hearing before a 
member of the Board had been scheduled for July 22, 1999, at 
the RO.  That letter also informed her that the hearing was 
to be, with her consent, a video conference hearing, that she 
was not required to accept that form of hearing, and that if 
she did accept that form of hearing, she had to waive her 
right to an in-person Board hearing by signing an attached 
form and returning it to the RO by July 13, 1999.  See 
38 C.F.R. § 20.700 (1999).  No waiver of the right to an in-
person hearing appears in the claims file.  Thus, the veteran 
did not waive her right to an in-person hearing before a 
member of the Board.


A notation in the claims file indicates the veteran failed to 
report for her scheduled July 22, 1999 video conference 
hearing.  As the option to hold a video conference hearing in 
lieu of an in-person hearing requires an affirmative waiver 
by the veteran of her right to an in-person hearing, and as 
there is no indication in the record that the veteran 
affirmatively waived her right to an in-person hearing, the 
Board concludes that the veteran must still be scheduled for 
an in-person Travel Board hearing.  38 U.S.C.A. § 7107 (West 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.704 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the Travel Board hearing, and a copy of 
the notification letter should be 
associated with the claims file.

The purpose of this remand is to accord the veteran due 
process of law and provide her an opportunity for a Travel 
Board hearing.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition of 
the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


